     Case 3:20-cv-00604-LRH-WGC Document 43 Filed 06/02/21 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorneys for Defendant, U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE TRUSTEE
 7   FOR TRUMAN 2016 SC6 TITLE TRUST

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11    SFR INVESTMENTS POOL 1, LLC,                    Case No.: 3:20-cv-00604-LRH-WGC
12                       Plaintiff,                   STIPULATION AND ORDER TO STAY
13                                                    LITIGATION
            vs.
14
      U.S. BANK NATIONAL ASSOCIATION AS
15    LEGAL TITLE TRUSTEE FOR TRUMAN
16    2016 SC6 TITLE TRUST AND FIRST
      AMERICAN TRUSTEE SERVICING
17    SOLUTIONS, LLC,
18
                           Defendant.
19
20          COME NOW Plaintiff, SFR Investments Pool 1, LLC (“Plaintiff”), Defendant, U.S. Bank

21   National Association as Legal Title Trustee for Truman 2016 SC6 Title Trust (“U.S. Bank”) and

22   Defendant, First American Trustee Servicing Solutions, LLC (“FATSS”), by and through their

23   respective counsel of record, and hereby stipulate and agree as follows:

24          On October 23, 2020, Plaintiff filed a Complaint against Defendants in the above-

25   identified action, seeking declaratory relief, slander of title, violation of NRS 107.028 and

26   wrongful foreclosure, among other allegations.

27   \\\

28   \\\


                                                 Page 1 of 3
     Case 3:20-cv-00604-LRH-WGC Document 43 Filed 06/02/21 Page 2 of 3




 1          On November 10, 2020, the Court entered a preliminary injunction enjoining U.S. Bank
 2   from foreclosing under the subject deed of trust pending resolution of the above-identified action.
 3          The parties acknowledge that the certification of questions of law to the Nevada Supreme
 4   Court in U.S. Bank, N.A. v. Thunder Properties, Inc., No. 17-16399 could have significant bearing
 5   on the outcome of the present case.
 6          WHEREFORE, to preserve judicial time and resources, as well as those of the parties,
 7   Plaintiff and Defendants hereby stipulate and agree to stay this action pending decision from the
 8   Nevada Supreme Court in U.S. Bank, N.A. v. Thunder Properties, Inc., No. 17-16399.
 9          IT IS HEREBY STIPULATED AND AGREED by the Parties to STAY discovery and
10   future deadlines in the case pending the Nevada Supreme Court’s decision in U.S. Bank, N.A. v.
11   Thunder Properties, Inc., No. 17-16399.
12
13
14
15   \\\
16   \\\
17   \\\
18   \\\
19   \\\
20   \\\
21   \\\
22   \\\
23   \\\
24   \\\
25   \\\
26   \\\
27   \\\
28   \\\

                                                 Page 2 of 3
     Case 3:20-cv-00604-LRH-WGC Document 43 Filed 06/02/21 Page 3 of 3




 1          IT IS FURTHER STIPULATED AND AGREED, to an additional ninety (90) days
 2   discovery period following the lifting of the stay in this case.
 3          IT IS SO STIPULATED.
 4   DATED this 2nd day of June, 2021.
 5   WRIGHT, FINLAY & ZAK, LLP                               KIM GILBERT EBRON
 6
     /s/ Aaron D. Lancaster                                  /s/ Diana S. Ebron
 7   Aaron D. Lancaster, Esq.                                Diana S. Ebron, Esq.
     Nevada Bar No. 10115                                    Nevada Bar No. 10580
 8   7785 W. Sahara Avenue, Suite 200                        7625 Dean Martin Drive, Suite 110
     Las Vegas, NV 89117                                     Las Vegas, NV 89139
 9
     Attorneys for Defendant, U.S. Bank National             Attorneys for Plaintiff, SFR Investments
10   Association as Legal Title Trustee for Truman           Pool 1, LLC
     2016 SC6 Title Trust
11
12   MAURICE WOOD

13   /s/ Brittany Wood________________
     Aaron R. Maurice, Esq.
14   Nevada Bar No. 6412
15   Brittany Wood, Esq.
     Nevada Bar No. 7562
16   8250 West Charleston Blvd., Suite 100
     Las Vegas, NV 89117
17   Attorneys for Defendant, First American
18   Trustee Servicing Solutions, LLC

19
20
                                                    ORDER
21
22          IT IS SO ORDERED.

23   Dated this ___ day
            DATED    thisof3rd
                            ___________,
                               day of June, 2021.
                                            2021.
24
                                                     _________________________________
25                                                   UNITED
                                                     LARRY R.STATES
                                                               HICKS DISTRICT JUDGE
                                                     UNITED STATES DISTRICT JUDGE
26
27
28

                                                    Page 3 of 3
